      Case 18-55697-lrc   Doc 174-1 Filed 05/22/19 Entered 05/22/19 14:40:07       Desc       (ii
                                Main Document Page 1 of 4
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

-IN RE:                                           )   Case No.:      1p- 1/453-60 7
    61/ 2 61,-)047 . jakks,ti -4)diek/1                              9-i-.5.21T,
                                                      Chapter:

              Debtor(s)

                laChaV to OWechdli                                                    11111
      01k, 1)1                  060i oMi 9     a 7770AeA1 axio
                                    4-7114./ (Hy in/      k-ezu,eis9.
      62Ji451                   air? at)
                                                                 0    p)cii4rite) Lock
                ae/                                                  di,lkuioeo iitfif,eks




                                  Signature:



                                  Printed Name:

                                                       PDX               1D75---
                                  Address:



-                                 Phone:              67?z,u7344
        Case 18-55697-lrc    Doc 174-1 Filed 05/22/19 Entered 05/22/19 14:40:07     Desc
                                   Main Document Page 2 of 4
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                       Case No.:     lt?-as6q)

                                                       Chapter:

                    ebtor(s)
                    f        1
                     0C-61X/            veneti-ID Deck?                           74 /

                                                      Ailalx,
                                                   a•.ociate,
                0                                 a.bie/
                                                   eAcie,qcioti                           ok)
      1L6 eate4241
     Z&22I     QAJ
                                                                    adia                 aiS4461




                                                      46 e.12/ 12/91
                                                                                   401(1Z?)4;4--
                                                                                         e/


        a40                                           Y,6)&40 adliezz4e,
     th,w,                                                   at,Liou
     4'41
                                                        /ore
                                                                           ailw2.44/
                                                                            /ayJW12,0,
La
      Dated:                         Signature:         ary

                                     Printed Name:        kiiked-aliAnw-24,sei
                                                             co        /AT
                                     Address:                      (5‘3,1
                                                                    007
                                     Phone:             _1og_go-3602)
       Case 18-55697-lrc    Doc 174-1 Filed 05/22/19 Entered 05/22/19 14:40:07     Desc
                                  Main Document Page 3 of 4
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

                                                    )    Case No.:   P-L54971A-6
                                                    )
                                                    )
                                                    )
                                                    )    Chapter:

                Debtor(s)

                                440dji -74                                   #11/

                      tht2Lv AID fiezt746.                                   lar,rpki
                                         oxif                          4-77tialidovel
                          td
                     4t;tio044            99174°'ff)O.Wei                /fol 4,0/902,.&

            Ado ./-9400"(20 idcwixach omo/..7a7,046
62)
      clam                Az:6 A• 1125, ezav
   tO
  elMad -60)JQJ     czoch a ,                                                     I.


3#1,1441X))C           g4               ft)                     e&VAIS 16
                                   aci‘czJ &al)/               i799   0"      ,
  1fli (loek-agio




     Dated:                         Signature:



                                    Printed Name:       CitoileijAncA) 24,451
                                                         rid466)( ki)25
                                    Address:            4r6upeu
                                                                           k_350i)
                                    Phone:               (071' tro -13L))
           Case 18-55697-lrc     Doc 174-1 Filed 05/22/19 Entered 05/22/19 14:40:07                  Desc
                                       Main Document Page 4 of 4

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION



                                                                      Ly- S- 66             -
 IN RE:                                                 Case No:

                                                        Chapter



                 Debtor(s)


                                          CERTIFICATE OF SERVICE
      I, the undersigned, hereby certify under penalty of perjury that I am, and at all times hereinafter mentioned,

 was more than 18 year of age, and that on the                 day of 74                  , 2019, I served a copy

 of    the          vd-j0 --81)                         - 03                                     I

 which was filed in this bankruptcy matter on the j         day of                   ,.2-8-1-909024

Mode of service (check one):                     ILED                      HAND DELIVERED

Name and Address of each party §erved (If necessary, you may attach a list.):
   zx_kitu_e)
      <6d41,
criifro      '60/

 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Dated: c
                        "
                                                      Signature:

                                                      Printed Nan:

                                                      Address:

                                                      Phone:       79   no -(36zi
